TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00080-CR



                                     John S. Young, Appellant

                                                   v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
    NO. B-17-0081-SB, HONORABLE MARTIN “BROCK” JONES, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               John S. Young was charged with two counts of forgery, one count of theft, and one

count of money laundering. See Tex. Penal Code §§ 31.03, 32.21, 34.02. During trial, Young

pleaded not guilty to all four charges. At the end of the trial, the jury found Young guilty of all four

charges. Following his convictions, Young filed a motion for new trial. After conducting a hearing

on the motion, the district court denied the motion. Young requested that the district court issue

findings of fact and conclusions of law supporting its ruling. The clerk’s record in this case contains

extensive findings of fact and conclusions of law that the district court appears to have issued, but

the findings and conclusions included in the record are not signed by the district court.

               Based on the record before this Court, we abate this case to allow the district court

the opportunity to submit signed findings of fact and conclusions of law pertaining to its ruling on
the motion for new trial. Accordingly, the district court is instructed to prepare a supplemental

clerk’s record containing signed findings of fact and conclusions of law. Alternatively, if the district

court did not intend to prepare and sign findings and conclusions in this case, it shall inform this

Court of that decision by having the district court’s clerk’s office prepare a status report to that

effect.   Accordingly, a supplemental clerk’s record containing signed findings of fact and

conclusions of law or a status report must be filed with this Court by May 24, 2019. See Tex. R.

App. P. 34.5(c) (stating that if appellate court “orders the trial court to prepare and file findings of

fact and conclusions of law as required by law, . . . the trial court clerk must prepare, certify, and file

in the appellate court a supplemental clerk’s record containing those findings and conclusions”).

                It is ordered on May 13, 2019.



Before Justices Goodwin, Baker, and Triana

Abated and Remanded

Filed: May 13, 2019

Do Not Publish




                                                    2